Mr. Justice Figueras,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact of the judgment are accepted, and furthermore it is found that at the request of the execution debtor, Narcisa Bascos, a certificate was submitted in the lower court, issued by the municipal court of Añasco, wherein it is stated that said Narcisa Bascos had, under date of February 20, 1902, instituted an action to avoid litigation, for the purpose of securing the annulment of the mortgage deed of February 24, 1898, by virtue whereof Antonio Diez, and José Arrarás, managers of Successors of Antonio Diez, were summoned to appear; but there is no evidence showing that said proceedings to avoid litigation had taken place, or that the action for annulment of the contract had been instituted.
The conclusions of law as set forth in the judgment appealed from are accepted.
The right of action for nullity of contracts lasts only four *215years, which in the present case should be counted from the time the one contested consumed the time, namely, February 24, 1898.
The error and deceit alleged in ber favor by Narcisa Bas-cos, which should never be presumed, have not been proven, and even supposing the contrary to be the case, there would still be the fact that the right of action for nullity had prescribed by the lapse of the legal period allowed for the successful prosecution of said action.
Nor can the proceedings to avoid litigation produce the effect of interrupting prescription, if the proper action be not instituted within the two months nest following the unsuccessful attempt to reach a conciliation by said proceedings, and if this be so, the mere intention to institute them cannot produce such effects.
Inasmuch as all the matters alleged by the appellants must be rejected, all the costs should be imposed upon them.
Having examined the legal authorities cited in the judgment, and also articles 1300 and 1301 of the old, and 1267, 1268 of the revised Civil Code, and article 478 of the Law of Civil Procedure, we adjudge that we should affirm and do affirm the judgment appealed from, with costs against the appellants and execution debtors, José Bascos, Monserrate García and Narcisa Bascos y Garcia.
Chief Justice Quiñones and Justices Hernández' and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.